IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                August 19, 2008
                                No. 07-51283
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

MAURICIO JOEL IBARRA

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                            USDC No. 6:07-CR-4-4


Before GARZA, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Mauricio Joel Ibarra appeals his sentence following his guilty plea
conviction for conspiracy to distribute methamphetamine. He argues that the
district court clearly erred in finding that he was not a minor participant under
U.S.S.G. § 3B1.2(b). Members of the conspiracy departed Ibarra’s apartment to
engage in the methamphetamine transaction leading to Ibarra’s arrest; Ibarra’s
actions during the transaction were consistent with that of a lookout; and a
search of Ibarra’s apartment revealed methamphetamine, digital scales,

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-51283

weapons, ledgers, and $142,897 in cash. The district court’s finding that Ibarra
was not a minor participant was plausible in light of the record as a whole and,
thus, not clearly erroneous. See United States v. Villanueva, 408 F.3d 193,
203-04 (5th Cir. 2005).   Accordingly, the judgment of the district court is
AFFIRMED.




                                       2